Citation Nr: 1700658	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  10-24 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969, including in Vietnam, and was awarded, among other medals and commendations, the Combat Infantryman Badge (CIB).

He appealed to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board. A transcript of the hearing is of record.

In December 2014, the Board remanded this claim for additional development.  Unfortunately, still further development of the claim is required, so the Board is again remanding the claim to the Agency of Original Jurisdiction (AOJ).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS), which is a paperless claims processing system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Because this appeal was processed using this system, all future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The additional issue of entitlement to service connection for a left knee disability secondary to the right knee disability now being claimed has been raised by the record in September 2014 correspondence but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2016)).


REMAND

Although the Board sincerely regrets the additional delay in deciding this appeal that inevitably will result from this additional remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.

The prior December 2014 remand instructed a VA compensation examiner to identify, by diagnosis, each right knee disability found and to address whether the presumption of soundness is rebutted by determining whether there is clear and convincing evidence that each right knee disability (a) pre-existed the Veteran's military service and (b) was not aggravated during service beyond the condition's natural progression.   If the presumption of soundness was not rebutted, the examiner was instructed to opine as to the likelihood that the Veteran's right knee disability incepted during his service and whether his degenerative changes incepted within one year of his discharge.  Although an opinion was subsequently obtained in February 2015, the Board finds that it is inadequate for several reasons, so additional (supplemental) comment must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).

As an initial matter, the February 2015 VA examiner failed to identify all current right knee disabilities by diagnosis.  In fact, the diagnosis section of the report specifically notes that "no response [was] provided"; the report later refers to a July 2011 X-ray report that included a diagnosis of severe degenerative disease, right worse than left.  

The VA examiner opined that there is clear and unmistakable evidence of a 
pre-existing right knee disability based on the Veteran's report of a football injury to his right knee which required surgery years prior to his enlistment.  The examiner also opined that there is clear and unmistakable evidence that this pre-existing right knee disability was not aggravated during or by the Veteran's service beyond the condition's natural progression since the Veteran only suffered acute flare-ups of knee pain during service that did not involve the medial meniscal area, and because such flare-ups only required conservative treatment and did not prevent the Veteran from returning to the "rigors of duty."  However, the December 2014 Remand specifically noted the Veteran's report that, around August to October 1968, his knee became especially symptomatic again and that, by the end of the year, he could not walk on it and was removed from field duty entirely and placed on an administrative profile (in a supply job) for the remaining 10 months or so of his service; two additional lay statements from comrades that served with him in Vietnam confirmed his eventual reassignment to a supply job.  Therefore, the VA examiner's statement that the Veteran's right knee did not prevent him from returning to the rigors of duty is inaccurate.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

With respect to the opinion provided regarding the Veteran's right knee degenerative changes, the Board sees the VA examiner noted that a March 1968 
X-ray of the Veteran's right knee was normal and opined that the immediate period following the Veteran's military service would not reveal osteoarthritis.  The Board finds this opinion to be insufficient as no rationale for this conclusion was provided.  An examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully-informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Most of the probative value of an opinion, however, comes from its underlying reasoning or explanatory rationale, not just from review of the claims file or the ultimate response.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two").

Here, the Board's December 2014 Remand specifically explained that the Veteran is competent to testify concerning or provide evidence of events in service and instructed the examiner to pay particular attention to the Veteran's accounts of events that occurred during his combat service in Vietnam.  The Remand also specifically noted that, with respect to combat veterans especially, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, and hardships of such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Although the examiner states that he reviewed the Veteran's claims file, it does not appear that he considered the Veteran's statements in reaching his opinions.  Accordingly, and in light of the foregoing, the Board finds that additional (supplemental) comment must be obtained.  38 C.F.R. § 4.2.

Additionally, VA has a duty to assist the Veteran in fully developing this claim, which includes assisting him in obtaining all identified outstanding records to the extent relevant to the claim.  38 C.F.R. § 3.159(c).  The Veteran's service personnel records (SPRs) are not in his claims file.  There also is no documentation in the claims file that a request was ever made to the National Personnel Records Center (NPRC) or other facility to try and obtain his SPRs (versus just his service treatment records (STRs)).  Not only are his STRs pertinent to this claim, but so, too, are his SPRs since he states that he was removed from field and combat operations in Vietnam due to problems with his right knee.  Since such reassignment may be documented in his SPRs, they must be obtained.  38 C.F.R. § 3.159(c)(2).

In his November 2008 claim, the Veteran stated that he had received treatment for his right knee at North Shore Medical Clinic in Huntington, New York, shortly after his separation from service.  In January 2009 correspondence, he stated that he "assumed" that his doctor since had retired and the business closed.  However, there is no indication that VA attempted to confirm whether such records could be obtained.  As the Veteran has repeatedly stated that he had right knee pain immediately following his separation from service, these records are pertinent and must be sought.  38 C.F.R. § 3.159(c)(1).

Additionally, the Veteran's claims file includes a two-page September 2014 medical report from Dr. Mark Rowley, with Lewis-Gale Physicians, LLC.  It is unclear from the record whether the Veteran submitted this medical report, himself; although this appears to be the case since the claims file does not include a medical authorization release form authorizing VA to obtain such records.  It is also unclear from the two-page report whether he was treated only at this facility once.  But as the report in any event refers to a patient form that is not included in the claims file, the Board finds that the complete records from Lewis-Gale Physicians, LLC, must be sought.

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  Obtain the Veteran's SPRs and associate them with the claims file so they, too, may be considered.  All efforts to obtain these records must be documented and the Veteran appropriately notified if unable to obtain them.

2.  Specifically request that the Veteran complete a VA Form 21-4142 regarding his private treatment at the North Shore Medical Clinic in Huntington, New York and from Lewis-Gale Physicians, LLC in Salem, Virginia.  If he completes and submits the forms for these providers, attempt to obtain these private medical records.  38 C.F.R. § 3.159(c)(1).  Appropriately notify him if unable to obtain such records.  38 C.F.R. § 3.159(e)(1).


3.  After receipt of all additional records, return the claims file to the February 2015 VA compensation examiner for supplemental comment regarding the etiology of the Veteran's right knee disability.  To this end, the claims folder - including a complete copy of this remand - must be provided to and reviewed by the examiner in conjunction with this additional comment.

(a) Identify (by diagnosis) each of the Veteran's right knee disabilities.

(b) Is there clear and unmistakable evidence that each diagnosed right knee disability clearly and unmistakably pre-existed the Veteran's service? In making this determination, the examiner should note that the Veteran's right knee was normal on examination, with no defects alleged and none found, despite the notation of a right knee scar stemming from the injury he sustained to his knee years earlier.

(c) If so, is there clear and unmistakable evidence that each diagnosed pre-existing right knee disability was not aggravated during or by the Veteran's service beyond the natural progression, meaning that it did not undergo an appreciable increase in the underlying pathology, as opposed to a mere temporary or intermittent flare-up of symptoms?  In answering this question, the Board reminds the examiner to pay particular attention to the Veteran's lay accounts of events that occurred during his combat service in Vietnam, particularly, that around August to October 1968, his knee became especially symptomatic again and that, by the end of the year, he could not walk due to pain from his right knee and that he was removed from field duty entirely and placed on an administrative profile (in a supply job) for the remaining 10 months or so of his service; this statement is supported by two additional lay statements from comrades that served with him in Vietnam which confirmed his eventual reassignment to a supply job.  

(d) If this presumption of soundness is not rebutted by the required clear and unmistakable evidence, the examiner must determine the likelihood (very likely, as likely as not, or unlikely) the Veteran's claimed condition, instead, incepted during his service or is otherwise etiologically related or attributable to his service, or that he alternatively had degenerative disease (arthritis) within a year of his discharge from service, so meaning by September 1970.

If the examiner does not believe that the Veteran's current right knee disability is related or attributable to his military service or that he alternatively had degenerative disease (arthritis) within a year of his discharge from service, to in turn warrant presuming it was incurred during his service, then there has to be more explanation of disassociating the current disability from his service.  Particularly, this determination must be based on consideration of the objective medical evidence of record and the lay evidence of record, notably, the Veteran's lay assertions and supporting lay witness testimony.  That is to say, the examiner cannot rely solely on the absence of documented in-service medical evidence as the entire basis for the opinion, at least not without explaining why.


It therefore is most essential the examiner discuss the underlying rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions. The examiner is reminded that most of the probative value of any opinion generated is derived from the supporting rationale, not merely from having reviewed the claims file. See Neives-Rodriguez, 22 Vet. App. at 301.  However, if the examiner cannot respond to this additional inquiry without resorting to mere speculation,  he must so state but, more importantly, also explain why it is not feasible or possible to provide a responsive medical opinion - such as by indicating whether additional evidence or other procurable data is needed, there are multiple possible etiologies with none more prevalent than another, the limits of medical knowledge have been exhausted, or whatever may be the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

If, for whatever reason, it is not possible to have this same VA examiner provide this necessary further comment, then obtain it from someone else who has the necessary qualifications and expertise.  In this eventuality, the Veteran may need to be reexamined, but this is left to the designee's discretion.

4.  Ensure that the supplemental report complies with (answer the questions posed in) this Remand.  If it does not, return the report to the examiner for all needed additional information.  38 C.F.R. § 4.2.


5.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Veterans Court/CAVC).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

